*266it is therefore decreed that a writ of partition do issue, and that the real and personal estate of Benjamin David, deceased, and also the tract of land claimed by complainant Sarah in her own right, be divided and allotted among the parties in the following manner, to wit, one third part thereof to the complainant Sarah during her life, and the remaining two thirds to the defendants James, Benjamin, Sarah and Elizabeth David, in equal shares. It is also ordered, that the defendants James Pounccy and Josiah David, do account before the commissioner for the rents and profits of the whole of the property aforesaid, which have been received by them respectively, and that they do pay to the complainants one third of any balance, which maybe due by them on the said account. And it is further ordered, that the commissioner do report what annual allowance the complainants are reasonably entitled to, for the board, lodging and clothing of the defendants James, Benjamin, Sarah and Elizabeth David. Let the costs of suit be paid out of the shares of the last named defendants.
Thomas Waties.